272 U.S. 525 (1926)
MASSACHUSETTS STATE GRANGE
v.
BENTON, ATTORNEY GENERAL.
No. 296.
Supreme Court of United States.
Argued October 13, 1926.
Decided November 23, 1926.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS.
*526 Mr. Frank W. Morrison for appellants.
Messrs. Jay R. Benton, Attorney General of Massachusetts, and Lewis Goldberg were on the brief, for appellees.
MR. JUSTICE HOLMES delivered the opinion of the Court.
This is a bill brought by different parties having different and unconnected interests seeking a declaration that the Daylight Saving Acts of Massachusetts, Acts of 1920, c. 280, Acts of 1921, c. 145, are inconsistent with the Act of Congress of March 19, 1918, c. 24; 40 St. 450; (see Act of August 20, 1919, c. 51; 41 St. 280,) and unconstitutional, and asking an injunction to prevent the several defendants from doing their respective official parts to carry out the Massachusetts law. It was heard by three *527 judges in the District Court, and upon motion it was dismissed. 10 F. (2d) 515.
The Act of Congress, § 2, fixes the standard time and provides that "In all statutes, orders, rules, and regulations relating to the time of performance of any act by any officer or department of the United States, whether in the legislative, executive, or judicial branches of the Government, or relating to the time within which any rights shall accrue or determine, or within which any act shall or shall not be performed by any person subject to the jurisdiction of the United States, it shall be understood and intended that the time shall be the United States standard time of the zone within which the act is to be performed." The Massachusetts statute advances the standard time thus fixed by one hour; and provides that the time shall be the United States standard eastern time so advanced, in all laws, regulations, &c., relating to the time of performance of any act by any officer or department of the Commonwealth or of any county, city, &c., thereof, or relating to the time in which any rights shall accrue or determine, or within which any act shall or shall not be performed by any person subject to the jurisdiction of the Commonwealth, and in all the public schools and institutions of the Commonwealth, &c., and in all contracts or choses in action made or to be performed in the Commonwealth.
The Court below found no inconsistency between the two Acts and we have seen no sufficient reason for differing from it upon that point. But it also went on the important rule, which we desire to emphasize, that no injunction ought to issue against officers of a State clothed with authority to enforce the law in question, unless in a case reasonably free from doubt and when necessary to prevent great and irreparable injury. Cavanaugh v. Looney, 248 U.S. 453, 456. Hygrade Products Co. v. Sherman, 266 U.S. 497, 500. Fenner v. Boykin, 271 *528 U.S. 240. No such necessity is shown here. The corporations other than the Town of Hadley do not even allege any direct interest. The Town of Hadley makes a case that concerns none of the other plaintiffs, and complains only that by failure to comply with the Massachusetts statute it will be held to have lost its claim to certain State aid for its schools. It is said that in fact Hadley has received its share and has no further interest in the case, but in any event it is plain that a Court of the United States would not intervene between a State and a town of the State's creation to determine how far the town should share in the State's benevolence. Of the individual plaintiffs, Mann alleges that the statute makes it more costly for him to employ labor at the first hours of the day, that he owns land on both sides of the New Hampshire line and has to travel to and fro between them, that New Hampshire and the railroad keep to the standard eastern time, and that to adjust himself to the two standards causes him worry and pecuniary loss. The plaintiff Snow alleges that her children have to get up an hour earlier to go to school and so lose an hour's sleep, and that women who have husbands employed by the railroads as well as children have to keep two standards of time in their heads, and other matters that do not concern her. The plaintiff Clarke alleges nothing that needs mention. Evidently this is not a case for an exception to the general rule.
Courts sometimes say that there is no jurisdiction in equity when they mean only that equity ought not to give the relief asked. In a strict sense the Court in this case had jurisdiction. It had power to grant an injunction, and if it had granted one its decree, although wrong, would not have been void. But upon the merits we think it too plain to need argument that to grant an injunction upon the allegations of this bill would be to fly in *529 the face of the rule which, as we have said, we think should be very strictly observed.
Decree affirmed.
The separate opinion of MR. JUSTICE McREYNOLDS.
Unless much said in Ex parte Young, 209 U.S. 123, is trivial or nonsense, this is a suit against Massachusetts and beyond the possible jurisdiction of federal courts, as expressly declared by the Eleventh Amendment. "The judicial power of the United States shall not be construed to extend to any suit in law or equity, commenced or prosecuted against one of the United States by citizens of another State or by citizens or subjects of any foreign State." Accordingly, the trial court had no jurisdiction and should have dismissed the proceeding for that reason.
It is well to remember that the Massachusetts Daylight Saving Act is not a criminal statute, that no penalty is prescribed for non-observance, that no defendant was charged with the duty of enforcement, that no proceeding against any complainant could be instituted thereunder and none was in contemplation.
The bill discloses a bald purpose to secure an adjudication in respect of the constitutionality of a state statute. In no just sense did it seek protection of any property right threatened with unlawful invasion by an officer claiming to proceed under a void enactment. Fitts v. McGhee, 172 U.S. 516, as construed in Ex parte Young, supra, pp. 156, 157, ought to be followed and treated as controlling. "In making an officer of the State a party defendant in a suit to enjoin the enforcement of an Act alleged to be unconstitutional it is plain that such officer must have some connection with the enforcement of the Act, or else it is merely making him a party as a representative of the State, and thereby attempting to make the State a party."